                             IN THE UNITED STATES DISTRICT COURT
                            FOR THE WESTERN DISTRICT OF MISSOURI
                                      ST. JOSEPH DIVISION

  JET MIDWEST INTERNATIONAL CO., LTD.,                          )
                                                                )
                                              Plaintiff,        )
  v.                                                            )
                                                                )   5:2018-cv-06019-FJG
                                                                )
  JET MIDWEST GROUP, LLC, et al.,                               )
                                                                )
                                                Defendants.     )
  -----------------------------------------------------------   )
                                                                )
  PMC AVIATION 2012-1, LLC                                      )
                                                                )
                                              Intervenor,       )
  v.                                                            )
                                                                )
  JET MIDWEST, INC., et al.,                                    )
                                                                )
                                              Defendants.       )
                                                                )

                SUGGESTIONS IN SUPPORT OF JET MIDWEST GROUP,
            LLC’S MOTION UNDER RULE 60 TO VACATE THE JUDGMENT
            OR, ALTERNATIVELY, UNDER RULE 59 TO ALTER OR AMEND

        The Court should vacate the Judgment in the Civil Case (“Judgment”) entered separately by

the Clerk on May 27, 2020 following the Court’s May 26. 2020 Trial Order. The Clerk’s Judgment

appears to have been entered in error, likely by mistake or inadvertence, and therefore should be

vacated under Federal Rule of Civil Procedure 60. In particular, the Court’s Trial Order and the

Clerk’s Judgment that followed relate only to certain claims against the Trial Defendants – other

claims against other parties remain. But the Court may “direct entry of a final judgment as to one or

more, but fewer than all, claims or parties only if the court expressly determines that there is no just

reason for delay.” Fed. R. Civ. P. 54(b). The Court made no such express determination here, and

thus neither the Trial Order nor the Judgment constitute a “judgment” as defined by the Federal Rules.

As such, it appears the Clerk’s entry of the Judgment was in error.




           Case 5:18-cv-06019-FJG Document 648 Filed 06/23/20 Page 1 of 10
       Moreover, to the extent the Court did intend to direct final judgment as to the Trial

Defendants, or to otherwise create an immediately appealable order, neither the Court’s Trial Order

nor the Judgment are sufficient to do so. As explained above, the Court did not make a Rule 54(b)

certification. The Court has also not made any determination regarding damages or attorneys’ fees,

did not actually appoint a receiver, and did not certify a controlling question of law under 28 U.S.C.

§ 1292(b). Thus, if the Court’s intent was to enter final judgment as to the Trial Defendants or

otherwise create an immediately appealable order, the Judgment should be altered or amended to

correct these substantive deficiencies and make any determinations necessary to align the Judgment

with the Court’s intentions.1

                                PROCEDURAL BACKGROUND

       This multiparty case involves several groups of defendants. To streamline its resolution, the

parties agreed to bifurcate claims and parties for separate trials. The Court adopted that agreement

and bifurcated from the rest of the case “the claims of Jet Midwest International against Mr. Kraus,

Ms. Kraus and JM Inc.2” which it said “will be heard at a later date.” Feb. 8, 2019 Order. The Court

later reaffirmed this ruling. March 6, 2019 Order (Dkt. No. 337).

       Some claims against some parties3 were tried to the Court on November 20–24, 2019. On

March 26, 2020, the Court issued its Trial Order following the bench trial. May 26, 2020 Order (Dkt.


1
  The Court’s Trial Order includes numerous errors and omissions in its factual findings and
conclusions of law, and JMG expressly reserves all rights to appeal the merits of those findings and
conclusions. JMG also joins in the statements of error contained in the Ohadi/Woolley Defendants’
Motion to Alter or Amend the Judgment and Order, and JMG further preserves for appeal all issues
raised and preserved in earlier filings, including the award of attorneys’ fees against JMG.
2
  Mr. Kraus, Ms. Kraus and JM Inc. are sometimes referred to herein collectively as the “Bifurcated
Defendants”)
3
  Specifically, those asserted by Jet Midwest International against the following defendants: (1) JMG,
(2) F. Paul Ohadi in his capacity as trustee of the F. Paul Ohadi Trust and in his individual capacity,
(3) the F. Paul Ohadi Trust, (4) Kenneth Woolley (5) KMB Business Jets and (6) Alta Airlines
Holdings, LLC (collectively referred to herein as the “Trial Defendants”).
                                                    2


          Case 5:18-cv-06019-FJG Document 648 Filed 06/23/20 Page 2 of 10
No. 634). In this order, the Court made no findings on the claims against the Bifurcated Defendants

and reserved for trial “at a later date.” Those claims remain undecided and are not yet set for trial.

       Also in the Trial Order, the Court found that “a receiver should be appointed to conduct an

orderly liquidation of all such remaining assets, including inventory, and to equitably distribute the

sale proceeds” of Jet Midwest Group, LLC (“JMG”). Id. at 206, ¶ 318; see also id. at 209 (¶ 322)

(finding that “a receiver should be appointed to wind down JMG’s remaining assets”). But the Court

did not actually appoint a receiver; rather, it found that David Tokoph might be a good choice and

instructed Plaintiff “to inquire of Mr. Tokoph if he is willing and able to be appointed in this role. If

not, the parties may suggest other suitable individuals for the receiver position.” Id.

       The Court concluded its Trial Order as follows: “For all of the reasons stated above, Judgment

is hereby entered in favor of plaintiff, Jet Midwest International.” Id. at 210, ¶ 326. The Trial Order

did not fix a damages amount. Nor did it acknowledge the other claims that remained pending against

the Bifurcated Defendants or find “no just reason for delay” under Civil Rule 54(b). It did not certify

a controlling question of law for interlocutory appeal under 28 U.S.C. § 1292(b).

       The following day, May 27, 2020, the Clerk entered a separate “Judgment in the Civil Case”

on the docket. (Dkt. No. 635). The Judgment checked a box next to the following sentence:

“Decision by Court. This action came before the Court for a Bench Trial. The issues have been

determined and a decision has been rendered.” It “ORDERED, ADJUDGED AND DECREED” that

judgment was entered in favor or Jet Midwest International, Inc. “against the [six] bifurcated

defendants [the Trial Defendants]” and “ORDERED that”:

   •   “The Court finds that a receiver should be appointed to conduct an orderly liquidation of all
       of defendant Jet Midwest Group, LLC’s remaining assets, including inventory, and to
       equitably distribute the sale proceeds.”

   •   “Plaintiff Jet Midwest International shall be awarded their costs and fees from litigating this
       proceeding.”
                                                   3


          Case 5:18-cv-06019-FJG Document 648 Filed 06/23/20 Page 3 of 10
   •   “Plaintiff Jet Midwest International is hereby released from the $1,000,000.00 cash bond that
       was posted on April 24, 2019.

Judgment (Dkt. No. 635). The Judgment did not fix a damages amount or actually appoint a receiver.

Like the Trial Order, the Judgment did not include any findings under Civil Rule 54(b) or

acknowledge the remaining claims against the Bifurcated Defendants.

       On May 28, 2020, one day after the Judgment’s entry, Jet Midwest International demanded

that “Kenneth M. Woolley, F. Paul Ohadi, and the F. Paul Ohadi Trust dtd. December 15, 1999”

(“Ohadi/Woolley Defendants”) pay the judgment entered against JMG on October 26, 2017 in related

action 17-cv-06005-FJG (the “Term Loan Action”). Jet Midwest International has also attempted to

use the Judgment in other disputes involving related parties to JMG in a previously closed Arbitration

conducted in Hong Kong and otherwise sought to collect on the Judgment as against the

Ohadi/Woolley Defendants.

                                      LEGAL STANDARDS

       Federal Rule of Civic Procedure 60(a) allows the Court to “correct a clerical mistake or a

mistake arising from oversight or omission whenever one is found in a judgment, order, or other part

of the record.” The Court may do so “on motion or on its own.” Subsection (b) likewise permits a

court, upon motion, to “relieve a party or its legal representative from a final judgment, order, or

proceeding” because of, among other things, mistake, inadvertence, surprise, or excusable neglect.

(Emphasis added.) Although the “Judgment” entered in this case is not a final judgment or order for

the reasons discussed herein, Rule 60 authorizes the Court to correct the mistake and vacate or strike

the Judgment from the record. Likewise, Rule 59(e) permits the Court to “alter or amend the

judgment” upon timely motion.

                                           ARGUMENT

       The Court should vacate the Judgment because the Clerk appears to have entered it by clerical
                                                  4


         Case 5:18-cv-06019-FJG Document 648 Filed 06/23/20 Page 4 of 10
mistake or by a mistake arising from oversight or omission. Under the Federal Rules, “judgment” is

defined to include “a decree and any order from which an appeal lies.” Fed. R. Civ. P. 54(a). The

reference to “any order from which an appeal lies . . . embraces two different types of orders. The

first is any ‘final decision’ from which an appeal is permitted under Section 1291 of Title 28 and the

second is any appealable interlocutory order. Orders that are not appealable under one of those two

categories do not qualify as judgments.” 10 Wright & Miller, Federal Practice & Procedure § 2651

(4th ed.). Here, the Court’s Trial Order and the clerk’s Judgment are not orders “from which an

appeal lies.”

         In particular, neither the Trial Order nor the Judgment is a “final decision” from which an

 appeal is permitted under § 1291. “A ‘final decision is one by which a district court disassociates

 itself from a case.” Gelboim v. Bank of America Corp., 574 U.S. 405, 408 (2015). It “ends the

 litigation on the merits and leaves nothing for the court to do but execute the judgment.” Ray Haluch

 Gravel Co. v. Central Pension Fund of Int'l Union of Operating Eng'rs & Participating Emp’rs,

 571 U.S. 177, 183 (2014). The Trial Order and Judgment do not do that. Although the Court found

 in favor of International on the issue of liability, neither the Trial Order nor the Judgment fixed the

 amount of damages and therefore cannot be a final decision. See Maristuen v. Nat’l States Ins. Co.,

 57 F.3d 673, 678 (8th Cir. 1995); accord Gen. Motors Corp. v. New A.C. Chevrolet, Inc., 263 F.3d

 296, 311 n.3 (4th Cir. 2014) (“In general terms, a decision that fixes the parties’ liability but leaves

 damages unspecified is not final, and the adjudication of liability is not immediately appealable.”);

 Calderon v. GEICO Gen. Ins. Co., 754 F.3d 201, 204 (3d Cir. 2001) (noting that “a judgment on

 liability that does not fix damages is not a final judgment because the assessment of damages is part

 of the merits of the claim that must be determined”).

         In addition, because the Court previously bifurcated the claims against the Bifurcated


                                                   5


          Case 5:18-cv-06019-FJG Document 648 Filed 06/23/20 Page 5 of 10
Defendants and ordered that separate trials be held under Rule 42, a number of claims against the

Bifurcated Defendants were not tried in November and remain pending with no trial date set. And

because the November trial did not necessarily dispose of the remaining claims, the decision in the

November trial remains interlocutory. Patterson v. City of Omaha, 779 F.3d 795, 800 (8th Cir.

2015); Mille Lacs Band of Chippewa Indians v. State of Minnesota, 48 F.3d 373, 375 (8th Cir.

1995).

         Moreover, although interlocutory orders “appointing receivers” are immediately appealable

under 28 U.S.C. § 1292(a)(2), the Court has not yet actually appointed a receiver. Rather, it has

said that one should be appointed, and it directed Jet Midwest International to ask David Tokoph if

he would serve. That is not an order appointing a receiver. See United States v. Antiques Ltd.

P'ship, 760 F.3d 668, 670–71 (7th Cir. 2014) (concluding that an order granting a motion to appoint

a receiver and “direct[ing] the government to file a proposed order appointing one” was not an order

appointing a receiver thus not immediately appealable under § 1292(a)(2)).

         Next, the Trial Order and Judgment do not qualify for appeal as a partial judgment under

Rule 54(b). Nowhere did the Court “expressly determine” that there is “no just reason for delay.”

Fed. R. Civ. P. 54(b). And even if it had, it is unclear that these circumstances could satisfy Rule

54(b). “Not all final judgments on individual claims should be immediately appealable, even if they

are in some sense separable from the remaining unresolved claims.” Curtiss-Wright Corp. v.

General Elec. Co., 446 U.S. 1, 8 (1980). Here, the likelihood that the same issues would be

presented in appeals of the Trial Order and of any later order on the unresolved claims against the

Bifurcated Defendants undermines the federal policy against piecemeal appeals and weighs against

a Rule 54(b) certification. See id.

         Finally, the Court did not identify in its Trial Order or the Judgment any “controlling


                                                6


         Case 5:18-cv-06019-FJG Document 648 Filed 06/23/20 Page 6 of 10
 question of law as to which there is substantial ground for difference of opinion” and find that an

 “immediate appeal from the order may materially advance the ultimate termination of the

 litigation,” so the Trial Order is not immediately appealable under 28 U.S.C. § 1292(b).

        In sum, there has yet to be an “order from which an appeal lies,” and thus there is no basis

 for entry of judgment. Fed. R. Civ. P. 54(a). For that reason, the Clerk’s entry of the Judgment was

 a “clerical mistake or a mistake arising from oversight or omission” that warrants vacating it. The

 Judgment’s entry does not authorize an appeal or execution because there has been no true final

 judgment; it is without legal effect. See Borntrager v. Central States, Se. & Sw. Areas Pension

 Fund, 425 F.3d 1087, 1091 (8th Cir. 2005) (“The Clerk’s entry of a Rule 58 judgment does not alter

 the interlocutory nature of the remand order.”).

        But it is not without all effect; it has practical effects. Specifically, it has caused confusion

 and mischief, as Jet Midwest International has demanded payment of the “Judgment,” threatened

 collection actions, and sought to use it in an international arbitration involving JMG. Vacating the

 Judgment would clarify matters and prevent further harm and confusion.

        Alternatively, to the extent the Court intended the Trial Order to be one “from which an

 appeal lies” and thus a “judgment” under Rule 54(a), the Court should alter or amend the judgment

 under Rule 59(e) to include express Rule 54(b) findings, formally appoint a receiver, or otherwise

 make the order one from which an appeal will actually lie. And if it does that, it should stay all

 efforts to execute on the Judgment while on appeal, for the reasons given in the Ohadi/Woolley

 Defendants’ Motion to Vacate the Judgment.

                                           CONCLUSION

       The Court has not yet “disassociate[d] itself from” this case. Gelboim, 574 U.S. at 408. There

is yet more to do, including formally appointing a receiver, fixing damages in the first trial, and


                                                    7


         Case 5:18-cv-06019-FJG Document 648 Filed 06/23/20 Page 7 of 10
conducting the second trial of the claims against the Bifurcated Defendants, among perhaps other

tasks. So there is no final, immediately appealable decision. Nor is there an appealable interlocutory

order. Without an order from which an appeal lies, there can be no entry of a “judgment,” and the

Clerk’s Judgment was entered by clerical mistake or a mistake arising from oversight or omission.

The Court should thus vacate the Judgment or alter it to make it immediately appealable, if that was

the Court’s intention.



Date: June 23, 2020

                                                Respectfully submitted,

                                                POLSINELLI PC


                                                By: /s/ Bradley R. Gardner
                                                    BRADLEY R. GARDNER (MO #KS-000772)
                                                    JAMES P. MARTIN (MO #50170)
                                                    KELSEY E. HODGDON (MO #70994)
                                                    900 W. 48th Place, Suite 900
                                                    Kansas City, Missouri 64112
                                                    (816) 753-1000
                                                    bgardner@polsinelli.com
                                                    jmartin@polsinelli.com
                                                    khodgdon@polsinelli.com

                                                ATTORNEYS FOR DEFENDANT
                                                JET MIDWEST GROUP, LLC




                                                  8


          Case 5:18-cv-06019-FJG Document 648 Filed 06/23/20 Page 8 of 10
                                     CERTIFICATE OF SERVICE

          I, Bradley R. Gardner, hereby certify that on the 23rd day of June, 2020, a true and correct

copy of the foregoing Suggestions in Support of Jet Midwest Group, LLC’s Motion Under Rule 60 to

Vacate the Judgment or, Alternatively, Under Rule 59 to Alter or Amend was filed with the Clerk of

the Court using the CM/ECF system, which sent notice of such filing to the following counsel of

record:

           Carol Lee                                    Erika Pike Turner
           Eric B. Epstein                              Gerald M. Gordon
           Michelle K. Ng                               Garman Turner Gordon LLP – Las Vegas
           Geoffrey Sant                                650 White Drive, Suite 100
           Brian Beckerman                              Las Vegas, NV 89119
           Daryl Lian Kleiman                           eturner@gtg.legal
           Leo T. Crowley                               ggordon@gtg.legal
           Pillsbury Winthrop Shaw Pittman LLP
           1540 Broadway                                Scott J. Goldstein
           New York, NY 10036                           Kersten Holzhueter
           carol.lee@pillsburylaw.com                   Mark A. Thornhill
           eric.epstein@pillsburylaw.com                Spencer Fane LLP-KCMO
           michelle.ng@pillsburylaw.com                 1000 Walnut Street, Suite 1400
           geoffrey.sant@pillsburylaw.com               Kansas City, MO 64106-2140
           brian.beckerman@pillsburylaw.com             sgoldstein@spencerfane.com
           daryl.kleiman@pillsburylaw.com               kholzhueter@spencerfane.com
           leo.crowley@pillsburylaw.com                 mthornhill@spencerfane.com

           Carrie Phillips                              Teresa M. Pilatowicz
           Kirk T. May                                  2415 E. Camelback Road, Suite 700
           German May, PC                               Phoenix, AZ 85016
           1201 Walnut St., 20th Floor                  tpiltowicz@gtg.legal
           Kansas City, MO 64106
           carriep@germanmay.com                        Attorneys for F. Paul Ohadi,
           kirkm@germanmay.com                          F. Paul Ohadi Trust
                                                        and Kenneth M. Woolley
           Attorneys for Plaintiff

           Adam J. Gasper
           McDowell, Rice, Smith & Buchanan
           605 W. 47th Street, Suite 350
           Kansas City, MO 64112
           agasper@mcdowellrice.com
           Attorneys for Defendants Paul Kraus,
           Karen Kraus, and Jet Midwest, Inc.


                                                   9


            Case 5:18-cv-06019-FJG Document 648 Filed 06/23/20 Page 9 of 10
           Clint S. Morse
           Brooks Pierce McLendon
           230 N. Elm Street, Suite 2000
           Greensboro, NC 27401
           cmorse@brookspierce.com

           Jill D. Olsen
           The Olsen Law Firm, LLC
           118 N. Conistor Lane, Suite B #290
           Liberty, MO 64068
           jill@olsenlawkc.com
           Attorneys for PMC Aviation 2012-1, LLC



                                                         /s/ Bradley R. Gardner




                                                    10
73940485



           Case 5:18-cv-06019-FJG Document 648 Filed 06/23/20 Page 10 of 10
